PER CURIAM:
In this workmen’s compensation case, the Industrial Accident Board reconciled conflicting evidence by awarding 30% disability of the neck when one medical witness opined 40%, the other 25%. The Board also reconciled conflicting medical evidence as to causation of an arm disability. Upon appeal by the employee, the Superior Court affirmed. The employee again appeals to this Court.
We agree with the decision below for the reasons stated therein. See 303 A.2d 675. The Superior Court correctly held that the “sufficient-substantial-supporting-evidence” rule, governing the scope of review in workmen’s compensation cases, permits the reconciliation of conflicting evidence and any award within the range of the evidence. Compare Ware v. Baker Driveway, Inc., Del.Super., 295 A.2d 734, aff’d 303 A.2d 358 (Del.Supr.1973).
Affirmed.